Citation Nr: 0803035	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an effective date prior to March 21, 1989, for 
the grant of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Julie M. Clifford, Esq.



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
schizophrenia, effective August 16, 1989.  The veteran filed 
a notice of disagreement with the effective date assigned.  
In a May 2006 rating decision, the RO assigned March 21, 1989 
as the effective date.  The veteran continued his appeal.  


FINDINGS OF FACT

1. The veteran's initial claim for service connection for an 
acquired psychiatric disorder was denied by the RO in a 
February 1976 rating decision.  The veteran did not file a 
timely appeal with the decision.  

2.  The veteran filed requests to reopen the claim for 
service connection for an acquired psychiatric disorder and 
in a January 1987 determination, the RO determined that he 
had not submitted new and material evidence to reopen the 
claim.  The veteran did not appeal the determination.  

3.  The veteran's subsequent claim for service connection for 
brain damage, later construed as including a claim for an 
acquired psychiatric disorder, was received by the RO on May 
23, 1988.  


CONCLUSION OF LAW

The criteria for an effective date of May 23, 1988, for the 
grant of service connection for paranoid schizophrenia have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.1, 3.151, 3.155, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for schizophrenia.  The United States 
Court of Appeals for Veterans Claims (Court) has held, 
however, that failure to comply with the notice requirement 
of the VCAA is not prejudicial to the veteran if, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  Moreover, the issue 
of entitlement to an earlier effective date is dependent on 
finding that the veteran submitted a claim for service 
connection for schizophrenia prior to March 21, 1989.  The 
evidence to be considered in making that determination is 
limited to documents received by VA prior to that date.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The facts alleged as proving his claim pertain to 
records which are already in the file.  The veteran has not 
indicated the existence of any other evidence not already 
contained in the claims file that might be relevant to his 
appeal.  In this regard, the veteran's attorney has argued 
that VCAA notice was not provided and is necessary because a 
December 1976 claim is "missing" from the file.  However, 
the Board notes that the specific claim, a VA Form 21-527, 
Income Net Worth and Employment Statement, dated December 14, 
1976 and received December 23, 1976, is of record.  Thus, all 
relevant data has been obtained for determining the merits of 
the veteran's appeal and no reasonable possibility exists 
that any further notice or assistance would aid him in 
substantiating his appeal.  See 38 U.S.C.A. § 5103A West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2007).  Moreover, the veteran has been 
represented by his present attorney since at least February 
2000, who is clearly aware of the VCAA provisions.  The 
veteran, through his attorney, has actual notice of what is 
need to substantiate the claim as evidenced by the multiple 
arguments in this case, and any failure to provide VCAA 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The issue in this case is whether an effective date, prior to 
March 21, 1989, is warranted for the grant of service 
connection for schizophrenia.  In March 1990, 
the veteran filed a claim for service connection for brain 
damage due to an overdose of Thorazine.  In an April 1990 
rating decision, the RO denied the claim.  The veteran filed 
a notice of disagreement and the denial was confirmed in a 
May 1990 rating decision.  He was provided with a statement 
of the case on the issue later 
that month.  He certified his appeal to the Board in a July 
1990 VA Form 1-9.  He testified at a personal hearing before 
a hearing officer at the RO in December 1990, and in a 
decision that same month, the hearing officer again confirmed 
the denial 
of service connection for brain damage.  The veteran was 
provided with a supplemental statement of the case in January 
1991.  

In May 1991, the Board remanded the claim for further 
development.  The RO accomplished the requested development 
and again denied service connection for brain damage in a 
December 1991 rating decision.  In July 1992, the Board 
remanded the claim for a second time.  In that decision, the 
Board noted that the veteran's contentions were essentially 
that he acquired schizophrenia in service.  Hence, a remand 
was necessary in order for the RO to adjudicate that 
inextricably intertwined claim.  In a December 1992 rating 
decision, the RO denied service connection for brain damage 
and an acquired psychiatric disorder.  In a January 1993 
rating decision, the RO denied service connection for brain 
damage and concluded that new and material evidence had not 
been submitted to reopen the claim for service connection for 
an acquired psychiatric disorder.  A supplemental statement 
of the case that encompassed both issues was provided to the 
veteran in February 1993, and the case was returned to the 
Board.

In a November 1993 decision, the Board remanded the claim for 
a third time.  In the decision, the Board noted that the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for an acquired 
psychiatric disorder was incorrectly included in the 
supplemental statement of the case and the veteran was not 
afforded the proper notice to disagree with that decision.  
Hence, the issue was not properly before the Board even 
though it was inextricably intertwined with the issue of 
entitlement to service connection for brain damage.  In 
February 1994, the veteran was advised of his appellate 
rights with regard to the January 1993 rating decision.  At 
the same time, the veteran requested a personal hearing.  In 
April 1994, a personal hearing was held before a hearing 
officer at the RO.  On that date, the veteran also filed a 
notice of disagreement with the denial of his request to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  In June 1994, he was provided with a 
statement of the case on the issue and he subsequently 
certified an appeal on the matter to the Board.  In a January 
1995 decision, the Board found that the veteran's claim for 
service connection for brain damage was not well-grounded; 
and found that new and material evidence had been submitted 
to reopen the claim for service connection for an acquired 
psychiatric disorder but denied the claim on the merits.  The 
veteran appealed the Board's January 1995 decision to the 
Court.  

In an April 1996 Order, the Court granted the parties Joint 
Motion for Remand and vacated the Board's January 1995 
decision on the issue of entitlement to service connection 
for an acquired psychiatric disorder.  The Court dismissed 
the issue of entitlement to service connection for brain 
damage at the request of the parties.  In November 1996, the 
Board remanded the matter to the RO for further evidentiary 
development consistent with the dictates of the Joint Motion 
for Remand.  The 
RO completed the requested development and continued the 
denial of service connection for an acquired psychiatric 
disorder in a November 1997 supplemental statement of the 
case.  In a September 1998 decision, the Board denied service 
connection for an acquired psychiatric disorder.  The veteran 
appealed this decision to the Court.  

In a November 2000 Order, the Court vacated the Board's 
September 1998 decision and remanded the matter for 
readjudication.  The Board initially undertook in-house 
development in the case in accordance with 38 C.F.R. 
§ 19.9(a)(2), but then remanded the case to the RO in October 
2003 when 38 C.F.R. § 19.9(a)(2) was invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In a 
May 2004 rating decision, the RO, in relevant part, granted 
service connection for paranoid schizophrenia and assigned a 
100 percent rating effective August 16, 1989.  The veteran 
was informed of this decision in July 2004.  In July 2005, he 
filed a notice of disagreement with the effective date 
assigned.  He was provided with a statement of the case on 
the issue in May 2006.  At that same time, a decision review 
officer granted an effective date of March 21, 1989, for the 
grant of service connection and the award of a 100 percent 
disability rating based on a VA outpatient treatment record 
showing that the veteran received treatment for schizophrenia 
on that date and his claim for compensation had been received 
within one year of that date.  The veteran filed a 
substantive appeal in June 2006.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2007).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400 (2007).  The 
effective date of an award of disability compensation based 
on a reopened claim shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r) (2007).  

If a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1) (2007); 
see also Servello v. Derwinski, 3 Vet. App. at 199 (" § 
3.157(b) . . . provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted").  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2007).  

The appellant and his attorney have asserted that the 
veteran's initial claim 
for service connection for schizophrenia was never 
adjudicated and remained pending.  However, the file clearly 
shows that the veteran's original claim for service 
connection for schizophrenia was denied by the RO in a 
February 1976 rating decision.  In that decision, the RO 
concluded that the veteran's paranoid schizophrenia 
preexisted his military service and was not aggravated by his 
service.  He was informed of this determination under cover 
letter dated March 1, 1976 and he was provided with his 
appellate rights on the back of that letter.  His notice of 
disagreement with that decision was received by the RO on 
September 9, 1977, more than one year after he was provided 
notice of the February 1976 rating decision.  In a September 
15, 1977 letter he was informed that his notice of 
disagreement was not timely and that he needed to submit new 
and material evidence to reopen the claim.  Hence, the 
February 1976 rating decision became final.  

Moreover, to the extent that the veteran and his attorney 
allege that any earlier claims (either formal or informal) 
were unadjudicated, such claims would be considered 
adjudicated by the February 1976 rating decision.  In this 
regard, a pending claim can be addressed when a subsequent 
claim for the same disability is explicitly adjudicated.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a 
reasonably raised claim remains pending until there is . . . 
an explicit adjudication of a subsequent 'claim' for the same 
disability"); see also Juarez v. Peake, No. 
05-0080 (U.S. Vet. App. Jan. 10, 2008); Hanson v. Brown, 9 
Vet. App. 29, 31-32 (1996) (once claim is filed it remains 
open and pending until final action is taken or it is 
withdrawn); 38 C.F.R. § 3.160(c) (2007) (defining "pending 
claim" as application that "has not been finally 
adjudicated").  As such, their assertions that the veteran's 
original claim remained pending is without merit.

Additionally, in a decision issued to the veteran under cover 
letter dated January 8, 1987, the veteran was informed that 
he had previously been denied service connection for a 
nervous disorder, and that no further action would be taken 
on his claim unless he submitted new and material evidence to 
reopen his claim.  The letter reflects that the veteran was 
provided with a VA Form 1-4107 (Notice of Procedural and 
Appellate Rights) in conjunction with the determination.  
There is no document or letter from the veteran in the file 
dated within one year of January 8, 1987 that may be 
construed as a notice of disagreement with that 
determination, and he did not submit new and material 
evidence during that time frame.  There is a Report of 
Contact in the file from the veteran's accredited 
representative at that time indicating that the veteran had 
requested a "Statement of the Case."  However, this 
document is dated January 6, 1987, i.e., prior to the January 
8, 1987 determination.  Hence, it could not be construed as a 
notice of disagreement with the January 1987 determination.  
Accordingly, the Board finds that the January 1987 
determination became final.  See 38 U.S.C. § 7105(b)(1), (c); 
see also Marsh v. Nicholson, 19 Vet. App. 381, 384 (2005); 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Again, to the 
extent that the veteran and his attorney allege that any 
claim in the file prior to that date remained unadjudicated, 
those claims would be considered adjudicated by the January 
1987 determination.  See Ingram, Juarez, Hanson, supra.  

Moreover, to the extent that the veteran and his attorney 
assert that any prior claim for pension should have been also 
considered a claim for compensation pursuant to 38 C.F.R. 
§ 3.151, the Board observes that the regulation states that 
such a claim for pension "may be" interpreted as a claim for 
compensation, not that it "will be."  In this regard, the 
Court has held that the Secretary is not required to treat 
every pension claim as also being a claim for compensation, 
but must "exercise his discretion under the regulation in 
accordance with the contents of the application and the 
evidence in support of it." See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997).  

In this case, the veteran filed a specific claim for pension 
on VA Form 21-527, Income Net Worth and Employment Statement, 
in December 1976.  There is no indication on that form that 
he was seeking service-connected compensation.  Indeed, in 
the box asking for the date of illness, the veteran reported 
December 1975, which is more than a year after his discharge 
from military service.  That pension claim was denied in a 
March 1977 decision because permanency of his disability was 
not shown.  In a May 1977 decision, the RO granted 
entitlement to nonservice-connected pension.  The veteran's 
attorney argues that the May 1977 rating decision "appeared 
to be denying the claim for compensation."  However, nothing 
in that rating or the March 1977 rating suggests service-
connected compensation was considered.  The issue on both 
decisions is listed as "NSC pension," and the bodies of the 
decisions provide only discussion of entitlement to 
nonservice connected pension.  Clearly, those decisions did 
not address a claim for compensation in any way.  The March 
1977 notice letter denying pension was specific only to 
nonservice connected pension.  The notice pertaining to the 
May 1977 rating decision merely requested income information, 
and after such was submitted, the letter notified the veteran 
of the amount of pension.  Thus, nothing in those decisions 
indicates that the RO addressed a claim for compensation, and 
the September 1977 notice of disagreement with the denial of 
service connection for a psychiatric disorder could not have 
been with the March or May 1977 rating decisions.  Further, 
as noted above, such letter was not received within one year 
of the 1976 denial of service connection. 

In reviewing the file, the Board notes that a statement from 
the veteran dated May 18, 1988 and stamped received by the RO 
on May 23, 1988 requested that the claim for service 
connection be amended to include a claim for service 
connection for brain damage due to the "massive doses of 
Thorazine."  The veteran's claim for service connection for 
brain damage was subsequently construed by the Board to be 
inextricably intertwined with a claim for service connection 
for an acquired psychiatric disorder due to an overdose of 
Thorazine, based on his communications with the RO and his 
hearing testimony.  Additionally, the RO, in addressing his 
brain damage claim in May 1990 referred to an acquired 
psychiatric disorder in the discussion portion, and 
ultimately used a March 1990 request for service connection 
for brain damage as the basis for the effective date 
assigned.  Hence, the Board concludes, after resolving all 
doubt in the veteran's favor, that the May 23, 1988 request 
for service connection for brain damage also implied a claim 
for service connection for an acquired psychiatric disorder, 
based upon his subsequent statements and testimony.  Thus, 
May 23, 1988 is the appropriate effective date for the grant 
of service connection for paranoid schizophrenia.  As fully 
discussed above, this is the earliest date that may be 
assigned for this benefit.  Consequently, an effective date 
prior to May 23, 1988 is not warranted on any basis.  


ORDER

An effective date of May 23, 1988 for the award of service 
connection for paranoid schizophrenia is granted, subject to 
the regulations governing the payment of monetary benefits.  

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


